DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Foreign priority is not claimed for this application.
Information Disclosure Statement
An information disclosure statement (IDS) is not submitted for this application.
Election/Restrictions
Claims 15-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/19/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims reference “inner slot antenna is described by patent application number 16582061.”  It is unclear what is being claimed.
Claims 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  These claims are omnibus type claims.
Claims 1, 2, 5, 6, 8, 9, 12, and 13 recite “the outer antenna” which lacks antecedent basis.  Claims 1, 5, 6, 8, 12, and 13 recite “inner antenna” which lacks antecedent basis.  Claim 1 recites “the total of all components” which lacks antecedent basis.  Claim 4 recites “the narrowband or wideband inner slot antenna” and “the larger outer antenna component” which lack antecendent basis. Claim 8 recites “the outer antenna legs” which lacks antecedent basis.  Claim 11 recites “the wideband inner slot antennas” and “the larger outer antenna legs” which lack antecedent basis.  Claim 14 recites “the antenna” which lacks antecedent basis.  Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al (US 7061442) hereafter referred to as Tang.


Regarding claim 1 (as best understood), Tang discloses:
An antenna (an ultra-wideband antenna 200, Fig. 2A) comprising:

    PNG
    media_image1.png
    392
    409
    media_image1.png
    Greyscale
 
an outer electric dipole antenna or cross dipole antenna (See Fig. 2A – antenna defined by 240 and with ground plate 120); 
an inner narrowband wideband slot antenna within the outer antenna (See Fig. 2A – antenna comprising 240, 120 and 241); and 
a de-coupling gap between the outer antenna and inner antenna (See Fig. 2A – 121 gap and 130 metal plate comprising inner slot 132); 
wherein the total of all components are conformal to a single surface (See Fig. 2A – See wherein all components are on single surface 111 of dielectric substrate 110).

Regarding claim 2 (as best understood), Tang discloses:
wherein the outer antenna can be any type of electric antenna, such as a dipole, monopole, patch, or other metallic or conductive material antenna (See Fig. 2A – 240).

Regarding claim 3 (as best understood), Tang discloses:
wherein the inner slot antenna is described by patent application Ser. No. 16/582,061 (See Fig. 2A – 132).

Regarding claim 4 (as best understood), Tang discloses:
wherein the de-coupling gap isolates the narrowband or wideband inner slot antenna from the larger outer antenna component, and creates a true antenna-within-an-antenna structure (See Fig. 2A – 121 and overall 200 device structure).

Regarding claim 5 (as best understood), Tang discloses:
wherein both the outer and the inner antennas have independent feeds and independent transmission lines to their feeds (See Fig. 2A – Feeds 131 and 241).

Regarding claim 6 (as best understood), Tang discloses:
wherein the outer and the inner antennas can have the same polarization or different polarizations (See [Col. 4, Lines 10-20] – the antenna has a bi-directional pattern or a quasi-omnidirectional pattern on the horizontal plane (i.e., x-y plane), both at 4 and 8 GHz).

Regarding claim 7 (as best understood), Tang discloses:
wherein all metallic or conductive components reside on a single plane or surface, such that all components of the antenna can be considered a single layer structure (See Fig. 2A – See Figure 2A depicting all components on a single plane).

Regarding claim 8 (as best understood), Tang discloses:
A dual polarized antenna (an ultra-wideband antenna 200, Fig. 2A) comprising: 
A pair of outer electric dipole antennas or cross dipole antennas (See Fig. 2A – antenna defined by 240 and with ground plate 120); 
a pair of inner wideband slot antennas within the outer antenna legs (See Fig. 2A – antenna comprising 240, 120 and 241); and 
a de-coupling gap between each outer antenna and inner antenna (See Fig. 2A – 121 gap and 130 metal plate comprising inner slot 132; 
wherein the total of all components are conformal to a single surface (See Fig. 2A – See wherein all components are on single surface 111 of dielectric substrate 110).

Regarding claim 9 (as best understood), Tang discloses:
wherein the outer antenna can be any type of electric dipole antenna (See Fig. 2A – 240).

Regarding claim 10 (as best understood), Tang discloses:
wherein the inner slot antenna is described by patent application Ser. No. 16/582,061 (See Fig. 2A – 132).

Regarding claim 11 (as best understood), Tang discloses:
wherein the de-coupling gap isolates the wideband inner slot antennas from the larger outer antenna legs, and creates a true antenna-within-an-antenna structure (See Fig. 2A – 121).

Regarding claim 12 (as best understood), Tang discloses:
wherein both the outer and the inner antennas have independent feeds and independent transmission lines to their feeds (See Fig. 2A – Feeds 131 and 241).

Regarding claim 13 (as best understood), Tang discloses:
wherein the outer and the inner antennas can have the same polarization or different polarizations (See [Col. 4, Lines 10-20] – the antenna has a bi-directional pattern or a quasi-omnidirectional pattern on the horizontal plane (i.e., x-y plane), both at 4 and 8 GHz).

Regarding claim 14 (as best understood), Tang discloses:
wherein all metallic or conductive components reside on a single plane or surface, such that all components of the antenna can be considered be a single layer structure (See Fig. 2A – See wherein all components are on single surface 111 of dielectric substrate 110).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-5918. The examiner can normally be reached 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 5712722105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845